DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Claim status
3.	Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are pending; claims 1 and 9 are independent. Claims 2, 4, 6, 10, 12, 14 and 18 have been cancelled.
Response to Arguments
4.	Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Files does not disclose or suggest “acquiring a temperature compensation value of a first row of pixel units of the array in the display panel on which temperature compensation is currently performed and a temperature compensation value of a row of pixel units of the array in the display panel on which temperature compensation is performed before temperature compensation of the first row of pixel units”, as recited in claims 1 and 9. 
However, the examiner respectfully disagrees, Files taught in fig. 9, step 902 and Para 0069, wherein data associated with a master display device may be read. The controller 114 (fig. 1) may read one or more temperature sensors associated with the first display device 110 to determine a temperature associated with the first display device 110. So generally speaking the controller determines more than one temperature associated with the first display device 110 based on reading temperature from more than one temperature sensors which could be considered as a current reading  and previous reading to get a temperature compensation value.
In response to applicant’s argument that Files does not disclose or suggest “calculating, as a brightness ratio a ratio of the temperature compensation value of  the first row of pixel units to the temperature compensation value of the row of pixel units on  which temperature compensation is performed before temperature compensation of the first row of pixel units”, as recited in claims 1 and 9.
However, the examiner respectfully disagrees, Files taught in fig. 9, step 906 and Para 0069, wherein a brightness of the master display device may be adjusted. In fig. 8 and Paras 0053-0067, a brightness ratio identifying the brightness of the master display device relative to the brightness of the secondary display device may be calculated. There are several different ways in which this may be calculated.
In response to applicant’s argument that Files does not disclose or suggest “compensating for a brightness of a second row of pixel units in the display panel on which temperature compensation is not currently performed, by multiplying the brightness ratio by the brightness of the second row of pixel units”, as recited in claims 1 and 9.
However, the examiner respectfully disagrees, Files taught in fig. 9, step 912 and Para 0071, wherein a brightness ratio comparing (1) the brightness of the master display device relative to (2) the brightness of the secondary display device may be calculated. At 914, a determination may be made whether the brightness ratio satisfies a target ratio. The brightness ratio may be calculated in different ways. In response to determining, at 914, that "yes" the brightness ratio satisfies the target ratio, the process proceeds to 902. In response to determining, at 914, that "no" the brightness ratio does not satisfy (e.g., is not within a predetermined amount of) the target ratio, the process proceeds to 916, where the brightness of the secondary display device is adjusted, Para 0080. In Para 0078, the brightness ratio may be determined and adjusted. In some cases, (Current Master/ALSA Master) may be multiplied by a first temperature adjustment (compensation) based on a first temperature of the first display device.
In response to applicant’s argument that the combination of Files, Yu and Jin does not disclose or suggest “wherein a brightness of each of the pixel units is characterized by a voltage between a gate and a source of the driving transistor of the each of the pixel units, which is calculated by Vgs = K x √L +Vth, where K= l/(a x √ Vsense), Vgs is the voltage between the gate and the source of the driving transistor, Vth is a threshold voltage of the driving transistor, Vsense is a voltage detected by the sensing line, and a is a constant”, as recited in claim 1 and 9.
However, the examiner respectfully disagrees, Jin taught in figs 1, 2 and Para 0044-0050, wherein the temperature sensor layer 11 comprises a plurality of temperature sensors 111 arranged in an array.  The specific manner for the processing module 2 to receive the temperatures at the location of the plurality of temperature sensors 111 and processes to obtain the temperatures at the location where the plurality of sub-pixels are located is: setting one of the plurality of sub-pixels as a to-be-tested sub-pixel; the processing module 2 receives the temperatures at the locations of four temperature sensors 111 adjacent to the to-be-tested sub-pixel, and calculates the temperature of the to-be-tested sub-pixel by bilinear interpolation.
For the same reasons above rejection to claims 3, 5, 7-8, 11, 13, 15-17 and 19 still stands.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1,  recited “Vgs = K x √L +Vth”, in line 8, and claim 9,  recited “Vgs = K x √L +Vth”, in line 8, in this formula a variable “L”, was not described or defined neither in the claim nor in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 3, 5, 7-8, 11, 13, 15-17 and 19 are rejected based on dependency.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,  recited “Vgs = K x √L +Vth”, in line 8, and claim 9,  recited “Vgs = K x √L +Vth”, in line 8, in this formula a variable “L”, was not described or defined neither in the claim nor in the specification in such a way (see paragraph 0034), as being indefinite for failing to particularly point out and distinctly claim the subject matter
Claims 3, 5, 7-8, 11, 13, 15-17 and 19 are rejected based on dependency.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 5, 7-9, 11, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Files (US 2018/0151131), in view of YU (US 2015/0062137), and further in view of Jin (US 2019/0378454).
Regarding claims 1 and 9, Files teaches a display control method for an Organic Light Emitting Diode (OLED) display panel (fig. 9 and Para 0021 a single organic light emitting diode (OLED) panel may be folded to create the first display device and the second display device), a display control device (fig. 1, a computing device 102), comprising:
A processor (fig. 1, an embedded controller 114 and Para 0030); and
A memory coupled to the processor (fig. 1, a memory 104), and having stored thereon instructions which, when executed on the processor, cause the processor to be configured to:
acquiring a temperature compensation value of a first row of pixel units of the array in the display panel on which temperature compensation is currently performed and a temperature compensation value of a row of pixel units of the array in the display panel on which temperature compensation is performed before temperature compensation of the first row of pixel units (fig. 9, step 902 and Para 0069, wherein data associated with a master display device may be read. The controller 114 (fig. 1) may read one or more temperature sensors associated with the first display device 110 to determine a temperature associated with the first display device 110. So generally speaking the controller 114 determine more than one temperature associated with the first display device 110 based on reading temperature from more than one temperature sensors which could be considered as a current reading  and previous reading to get a temperature compensation value);
calculating, as a brightness ratio a ratio of the temperature compensation value of  the first row of pixel units to the temperature compensation value of the row of pixel units on  which temperature compensation is performed before temperature compensation of the first row of pixel units (fig. 9, step 906 and Para 0069, wherein a brightness of the master display device may be adjusted. In fig. 8 and Paras 0053-0067, a brightness ratio identifying the brightness of the master display device relative to the brightness of the secondary display device may be calculated. There are several different ways in which this may be calculated); and
compensating for a brightness of a second row of pixel units of the array in the display panel on which temperature compensation is not currently performed, by multiplying the brightness ratio by the brightness of the second row of pixel units (fig. 9, step 912 and Para 0071, wherein a brightness ratio comparing (1) the brightness of the master display device relative to (2) the brightness of the secondary display device may be calculated. At 914, a determination may be made whether the brightness ratio satisfies a target ratio. The brightness ratio may be calculated in different ways. In response to determining, at 914, that "yes" the brightness ratio satisfies the target ratio, the process proceeds to 902. In response to determining, at 914, that "no" the brightness ratio does not satisfy (e.g., is not within a predetermined amount of) the target ratio, the process proceeds to 916, where the brightness of the secondary display device is adjusted, Para 0080. In para 0078, the brightness ratio may be determined and adjusted. In some cases, (Current Master/ALSA Master) may be multiplied by a first temperature adjustment (compensation) based on a first temperature of the first display device),
wherein acquiring the temperature compensation value of the first row of pixel units in the display device on which temperature compensation is currently performed comprises:
acquiring a temperature of the display panel (Para 0069, wherein the embedded controller 114 may read one or more temperature sensors associated with the first display device 110 to determine a temperature associated with the first display device 110); and
determining the temperature compensation value of the first row of pixel units on which temperature compensation is currently performed according to the temperature (Para 0069, wherein after the embedded controller 114 determined the temperature associated with the first display device 110. The embedded controller 114 may adjust the brightness of the first display device 110 by adjusting the first PWM 148 (e.g., adjusting a duty cycle of a square wave) based on the first ALS data 132 and the first current 136. In Para 0078, in some cases, (Current Master/ALS Adj. Master) may be multiplied by a first temperature adjustment based on a first temperature of the first display device), and
wherein acquiring the temperature of the display panel comprises:
acquiring a plurality of current values of the display panel within a set time (Para 0069, wherein the embedded controller 114 may read one or more temperature sensors associated with the first display device 110 to determine a temperature associated with the first display device 110. In Para 0032, the first current monitor 124 may monitor an amount of current being drawn (e.g., used) by at least a portion of the backlight LEDs 116.  In some cases, the first current monitor 124 may monitor a portion of the backlight LEDs 116 and the amount of current draw that is measured may be extrapolated to determine the total current draw of the backlight LEDs 116.  For example, if the backlight LEDs 116 include 5 strings, with each string having 5 LEDs, the first current monitor 124 may measure the current draw of one string of 5 LEDs and the measured current draw multiplied by 5 to determine the total current draw of the backlight LEDs 116);
calculating a sum of the plurality of current values; and acquiring the temperature of the display panel according to the sum (fig. 9, step 908 and Para 0070, wherein a master current associated with the master display device may be measured. At step 910, one or more master sensors (e.g., ALS sensors, temperature sensors, and the like) associated with the master display device may be measured. For example, in FIG. 1, the embedded controller 114 may use the first current monitoring circuit 124 to determine the first current 136 associated with the first display device 110).
Files does not expressly disclose an Organic Light Emitting Diode (OLED) display panel comprising a plurality of pixel units arranged in an array, each of the pixel units comprising a driving transistor, an input transistor connected to the driving transistor, a sensing transistor connected to the driving transistor, a storage capacitor connected to the driving transistor, an OLED connected to the driving transistor, a data line connected to the input transistor and a sensing line connected to the sensing transistor. 
However, YU disclosed in fig 1, Paras 0033-0035 and fig. 7, Paras 0063-69), an Organic Light Emitting Diode (OLED) display panel comprising a plurality of pixel units arranged in an array, each of the pixel units comprising a driving transistor, an input transistor connected to the driving transistor, a sensing transistor connected to the driving transistor, a storage capacitor connected to the driving transistor, an OLED connected to the driving transistor, a data line connected to the input transistor and a sensing line connected to the sensing transistor. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a mothed and a display control device of Files by incorporated the teaching of YU to include a display panel having pixels arranged in a matrix form and a detailed connection configuration of the pixel circuit in order to get a predictable result.
Files in view of YU does not expressly disclose wherein a brightness of each of the pixel units is characterized by a voltage between a gate and a source of the driving transistor of the each of the pixel units, which is calculated by Vgs = K x √L +Vth, where K= l/(a x √ Vsense), Vgs is the voltage between the gate and the source of the driving transistor, Vth is a threshold voltage of the driving transistor, Vsense is a voltage detected by the sensing line, and a is a constant.
However, Jin disclosed in figs 1, 2 and Para 0044-0050, a brightness of each of the pixel units is characterized by a voltage between a gate and a source of the driving transistor of the each of the pixel units, which is calculated by Vgs = K x √L +Vth, where K= l/(a x √ Vsense), Vgs is the voltage between the gate and the source of the driving transistor, Vth is a threshold voltage of the driving transistor, Vsense is a voltage detected by the sensing line, and a is a constant.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a mothed and a display control device of Files in view of YU by incorporated the teaching of Jin to provides an OLED panel temperature compensation method, applicable to the OLED panel temperature compensation system in order to get a predictable result.
Regarding claims 3 and 11, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein acquiring the brightness ratio corresponding to the temperature compensation value comprises: acquiring the brightness ratio according to the temperature compensation value based on a preset correspondence relationship between temperature compensation values and brightness ratios (Paras 0063 and 0080, wherein The embedded controller 114 may adjust the second PWM 150 until the brightness of the backlight LEDs 118, under the corresponding ambient light (e.g. as measured by the second ALS data 134) or (corresponding temperature), is within a threshold of the brightness of the backlight LEDs 116, under the corresponding ambient light (e.g. as measured by the first ALS data 132).  For example, the embedded controller 114 may repeatedly decrement the second current 138 from 50 to 40 to reach within a threshold of the target ratio 146).
Regarding claims 5 and 13, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein determining the temperature compensation value of the first row of pixel units on which temperature compensation is currently performed according to the temperature comprises: determining the temperature compensation value of the first row of pixel units on which temperature compensation is currently performed according to the temperature, based on a preset correspondence relationship between temperatures and temperature compensation values (fig. 9, step 902 and Par 0069, wherein data associated with a master display device may be read. controller 114 (fig. 1) may read one or more temperature sensors associated with the first display device 110 to determine a temperature associated with the first display device 110.  For example, the display devices 110, 112 may use a type of technology that causes characteristics, such as brightness, of the display devices 110, 112 to vary based on temperature).
Regarding claims 7 and 15, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein acquiring the temperature according to the sum comprises: acquiring the temperature according to the sum, based on a preset correspondence relationship between sums of current values and temperatures (Para 0078, wherein (Current-Master/ALS Adj-Master) may be multiplied by a first temperature adjustment based on a first temperature of the first display device and (Current-Slave/ALS, Adj/Slave) may be multiplied by a second temperature adjustment based on a second temperature of the second display device). 
Regarding claims 8 and 16, Files teaches the display control method according to claim 1 and the display control device according to claim 9, wherein acquiring the plurality of current values of the display panel within the set duration comprises: acquiring a current value of the display panel periodically within the set duration to obtain the plurality of current values (Para 0069).
Regarding claim 17, Files teaches the display panel, comprising the display control device according to claim 9 (fig. 1 and Para 0028).
Regarding claim 19, Files teaches the non-transitory computer readable storage medium having stored thereon a computer program, wherein the program, when executed by a processor, implements the display control method according to claim 1 (paras 0085 and 0088).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Guo (US 2006/0082523), relates to a display panel and driving module thereof. More particularly, the present invention relates to an active organic electroluminescence display panel module and driving module thereof.
-	Chu (US 2007/0085803), relates to a driving voltage generating circuit for a display device such as liquid crystal display. 
 -	Lu (US 2016/0071487), relates to the field of display elements and particularly to a brightness compensating method and a self-illuminating display device. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/9/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625